Citation Nr: 0632451	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  98-20 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
March 1982 and from January 1991 to March 1991.  The record 
shows subsequent National Guard service from November 1982 to 
July 1997 that included periods of active duty for training 
(ACDUTRA).

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Board remanded this case to the RO for further 
development in March 2000.  The case was returned to the 
Board and in October 2002 and April 2003, the Board undertook 
additional development of the evidentiary record regarding 
the claim on its own pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  This regulation was invalidated in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), and in December 2003 the Board remanded the 
matter to the RO for additional development.  The case was 
returned to the Board and in July 2005 the matter was 
remanded to the RO again for additional development.  


FINDING OF FACT

There is competent evidence that a psychiatric disability, a 
psychosis that is currently identified as schizophrenia, was 
initially manifested during ACDUTRA and had its inception 
during this period of military service.


CONCLUSION OF LAW

A psychiatric disorder identified as schizophrenia was 
incurred during a period of ACDUTRA.  38 U.S.C.A. §§ 101(24), 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's claim was pending prior to November 9, 2000, the 
effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In the 
decision below, the Board has granted the appellant's claim 
for service connection of a psychiatric disorder in full.  
Accordingly, regardless of whether the requirements of the 
VCAA have been met in this case, no harm or prejudice to the 
appellant has resulted.  See, e.g., Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  See also Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).


Analysis

Service connection may be established for disability that is 
shown to have been incurred in or aggravated by active 
military service or during a period of ACDUTRA.  38 U.S.C.A. 
§§ 101(24), 1110, 1131; 38 C.F.R. § 3.6.  "The term 'active 
military, naval, or air service' includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999), as applicable to claims of 
service connection based upon ACDUTRA, see, e.g., Majeed v. 
Nicholson, 19 Vet. App. 525, 530 (2006) citing the holding in 
Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) that an 
individual who has served only on ACDUTRA must establish a 
service-connected disability in order to achieve veteran 
status.  Furthermore, if a claim relates to period of 
ACDUTRA, a disability must have manifested itself during that 
period.  Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991).  
The evidentiary presumption of soundness is not applicable.  
See Paulson, 7 Vet. App. at 471.

The Board is obligated to consider the claim under all 
reasonably raised theories of entitlement, applying all 
relevant law and regulations.  See, e.g., Andrews v. 
Nicholson, 421 F.3d 1278, 1282 (Fed.Cir.2005); Szemraj v. 
Principi, 357 F.3d 1370, 1373 (Fed.Cir.2004).  See also Moody 
v. Principi, 360 F.3d 1306, 1310 (Fed.Cir.2004); Beverly v. 
Nicholson, 19 Vet. App Beverly v. Nicholson, 19 Vet. App. 
394, 405 (2005).  Although the Board recognizes that the 
claim may be considered on a basis other than solely 
schizophrenia, the appellant through his argument relies on 
manifestations during ACDUTRA as the basis for his claim of 
service connection based on direct incurrence.  See for 
example Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000);  
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000) and Molloy v. 
Brown, 9 Vet. App. 513 (1996).  He asserted that he "got 
sick" on active duty and was treated for schizophrenia at 
Fort Benning in 1994 and on his return he went to Kingswood 
Hospital for treatment over several months and thereafter to 
the VA.

The Board recognizes that it is the obligation of VA to 
render a decision which grants every benefit that can be 
supported in law while protecting the interests of the 
Government, with due consideration to the policy of the 
Department of Veterans Affairs to administer the law under a 
broad and liberal interpretation consistent with the facts in 
each individual case.  38 C.F.R. §§ 3.103, 3.303(a).  It is 
on this basis, that the Board finds a plausible basis for 
service connection of schizophrenia.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  The Social Security 
Administration (SSA) records dated in April 1999 show the 
primary diagnosis of paranoid schizophrenia and "other 
psychotic disorders", which are unspecified, and a secondary 
diagnosis of affective disorders.  The current diagnosis of 
schizophrenia is established in the VA examination in October 
1998 and earlier VA clinical records beginning in 1997.  Thus 
the critical element of a current diagnosis of the claimed 
disability is met.

The record shows that there is no medical record reporting 
schizophrenia or other psychosis prior to the veteran's 
admission to a military hospital on July 5, 1994 when it was 
noted that he was on annual training.  Reportedly he heard 
voices for the previous two weeks and had not heard them 
before that time.  According to the hospital summary, after 
an extensive interview it was felt that his symptomatology 
was "long standing".  The diagnosis was chronic paranoid 
type schizophrenia.  His administrative records confirm he 
had a period of ACDUTRA during the year from January 1994 to 
January 1995 and there are orders indicating the training 
period for his unit was from June 26, 1994 to July 9, 1994.   

The record of treatment at Kingswood Hospital shows he was 
initially admitted in March 1995and the diagnosis was 
psychosis NOS (not otherwise specified).  The history of his 
illness at that time was that it began in the summer of 1994 
when he was hospitalized for several days at a military 
installation where he was on active reserve duty.  He was 
readmitted in November 1995 and was given the same diagnosis.  
His third admission ended in January 1996 with the diagnosis 
of schizoaffective disorder.  

The veteran's military personnel records show he was 
scheduled to complete ACDUTRA in September 1996.  He also 
competed other training during the period from November 1994 
through April 1995, and was rated satisfactory on performance 
evaluations from 1989 through 1993.  He was counseled 
regarding multiple unexcused absences in late in 1995.  

The treatment records from Holy Cross Hospital from February 
1996 through October 1997 show the principal diagnoses were 
major affective disorder, schizophrenia and schizoaffective 
disorder.  The records note previous treatment in the 
military and at Kingswood Hospital.  

His service medial records contained a periodic examination 
in November 1996 that noted history of depression and 
excessive worry.  The examiner's elaboration noted a 
hospitalization in 1994 and there was the reference to 
"crazy thoughts" in 1994 and subsequent mental health 
treatment, but it was noted that he was not on medication.  
On the clinical evaluation there was a reference to a history 
of depression and a somewhat depressed mood.  According to 
the examiner, he was qualified for retention.  

The Detroit Receiving Hospital admission late in 1997 also 
shows the diagnosis of psychosis NOS.  Another report from 
late in 1997 noted psychotic disorder not otherwise specified 
(NOS).  The SSA records show he told the examiner in January 
1997 that he was a schizophrenic since 1994 when he started 
hearing voices and that he first saw a psychiatrist in the 
Army in 1994 when he began hearing voices.  The diagnosis was 
schizoaffective disorder and rule out chronic paranoid type 
schizophrenia.  On reexamination in April 1999 he reported 
having problems since he was 24 years old being impulsive 
and, according to his sister, out of control.  He started 
hearing voices for the past four or five years and he did not 
seek treatment until 1995.  The diagnosis was mixed type 
schizoaffective disorder.   

The record is consistent regarding the initial identification 
of a psychosis coinciding with the ACDUTRA in 1994.  The 
service personnel records prior to this period show nothing 
remarkable regarding his behavior so the Board can reasonably 
conclude that he was functioning well in a responsible 
position as a noncommissioned officer.  Simply stated there 
is no history of nervous trouble of any sort rising to the 
level that it affected his duty performance.  However, the 
appellant was evaluated at the end of a two-week period of 
ACDUTRA in July 1994, as reflected in service medical and 
personnel records, and he has been consistently in treatment 
beginning early in 1995 when he was hospitalized for further 
evaluation.    

According to record, the evaluation during ACDUTRA was 
apparently his first formal psychiatric intervention and the 
history recorded since that time does not suggest he had any 
formal evaluation earlier, although there is some collateral 
evidence of questionable behavior earlier as noted on the 
June 1998 VA examination and the SSA examination in April 
1999.  However, it seems undisputed that he did not receive 
any formal psychiatric treatment prior to mid 1994.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of the evidence of record.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).  In determining whether 
documents submitted by a veteran are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see 
also Pond v. West, 12 Vet. App. 341, 345 (1999).  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  The credibility and 
weight to be attached to evidence is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The law is well established that where a claim involves 
issues of medical fact, such as diagnosis or causation, 
competent medical evidence is required, and a lay appellant's 
belief no matter how sincere is not competent evidence to 
establish medical nexus or a medical diagnosis.  See e.g., 
Voerth v. West, 13 Vet. App. 117, 120 (1999); Grottveit v. 
Brown, 5 Vet. App. 91-93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  However, there must be a 
controversy either regarding the diagnosis or the onset of a 
disability that could be evaluated without resort to 
speculation.  For example in this case there appears to be 
unrebutted evidence that the initial medical evaluation of 
schizophrenia occurred during ACDUTRA in 1994.  See e.g., 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (speculative 
medical opinion cannot establish in-service medical nexus 
without supporting clinical data or other rationale to 
provide the degree of certainty required for medical nexus 
evidence).  Furthermore, with unrebutted evidence such as in 
this case as to the diagnosis and the temporal manifestation 
during ACDUTRA further development for a medical opinion 
could reasonably be construed as seeking to obtain additional 
evidence against the claim.  See, e.g., Mariano v. Principi, 
17 Vet. App. 305, 312 (2003).  Thus, the Board does not see 
an issue of medical fact presented in the adequately 
developed record to require a nexus opinion.  

Furthermore, the Board does not find in the record any more 
recent clinical assessments or collateral evidence to 
outweigh or reasonably call into question the factual 
assertions regarding the onset of schizophrenia coinciding 
with ACDUTRA in 1994.  The Board, of course, is not competent 
to supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Chronicity is demonstrated where as here there is 
substantial medical evidence indicating continuous 
symptomatology since 1994.  McManaway v. West, 13 Vet. 
App. 60, 66 (1999).  

The Board must assess the weight and credibility to be given 
to the evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  The Board has accounted for the evidence which it 
finds to be persuasive or unpersuasive, and has concluded 
there is no plausible basis to reject any material evidence 
favorable to the claimant in this case on the critical 
elements for service connection.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  Under the circumstances, the 
Board finds that the evidence supports the claim of 
entitlement to service connection for a psychiatric 
disability, diagnosed as schizophrenia.  38 U.S.C.A. § 5107; 
Ferguson v. Principi, 273 F.3d 1072, 1076 (Fed. Cir. 2001); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a psychiatric disability is granted.



____________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


